CONCURRING OPINION OF
ELLIOTT, J.
Under the evidence, it was the duty of Aymar Dartez, as driver of a cart, upon arriving at the hoist with his loaded cart, to attach hooks to the load of cane, whereby the load was hoisted into the car.
The power lines leading to the drum, whereby the hoist was lifted, had become twisted and entangled, and as a result the hoist had stopped, and could not be operated to unload the carts.
It was while helping to untangle the twisted line so that the hoist could operate and unload the carts, that the plaintiff’s son was killed.
I submit these as additional reasons why Aymar Dartez was helping in the work in which he was engaged.